Citation Nr: 1746027	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  12-14 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for left lower extremity sciatica as secondary to the service connected disability of mild degenerative disc disease L4-L5.

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

M. Prem, Counsel



INTRODUCTION

The Veteran served on active duty from May 1971 to May 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in March 2011; a statement of the case was issued in April 2012; and a substantive appeal was received in May 2012.   

The Veteran submitted a September 2017 notice of disagreement in response to July 2017 and August 2017 rating decisions.  From a review of the electronic record, the RO has acknowledged the notice of disagreement and it appears they are in the process of responding with a statement of the case.  Under these circumstances, the Board declines to take jurisdiction of these issues pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran has current chronic left lower extremity sciatica. 

2.  The greater weight of the evidence of record is against finding that the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation consistent with his education and occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for left lower extremity sciatica, to include as secondary to service connected mild degenerative disc disease L4-L5, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).

2.  The criteria for entitlement to a TDIU have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In February 2010, July 2010, and September 2010 letters, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2016).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2016).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given VA examinations in October 2010, February 2011, and December 2015.  The duties to notify and to assist have been met.  

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

A March 1998 MRI reflects that the Veteran reported a history of sciatica and left leg pain.  The MRI revealed "possible bilateral proximal L5 nerve root impingement."  (VBMS, 9/23/10, pgs. 20-23).  

The Veteran underwent a VA examination in October 2010.  The examiner reviewed the claims file in conjunction with the examination.  The examiner noted that in 1997, the Veteran was diagnosed with right sciatica.  The Veteran reported that in February 2010, he had pain and swelling in his left leg.  He was diagnosed with a blood clot.  He had an angio-jet thrombectomy of the left lower extremity in the left pelvic, and insertion of a self-expanding stent to the left common and external iliac vein.  He had a stent placed in the left femoral vein.  His diagnosis was iliofemoral deep vein thrombosis on the left.  He stated that at the time of the examination, he felt "weird" about his left leg.  However, he stated that it did not affect his occupation (because he was not employed).  He was able to perform all daily activities.  The examiner found that the Veteran had mild degenerative disc disease of the lumbar spine with a lucent lesion in the posterior aspect of the L5 vertebral body.  He stated that there was no evidence of a thrombus of either leg.  There were no findings regarding sciatica or radiculopathy.   

The Veteran underwent another VA examination in February 2011.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported that it feels like his legs are filling up with blood when he stands for 30 seconds.  He stated that it occurs every time he stands; and it resolves after he sits down.  The Veteran also reported intermittent pain in the bilateral soles of the feet and great toes.  He described it as being stuck with a knife and shocking pain that he rated a 9/10 in severity.  Following an examination of the Veteran, the examiner stated that "there is no evidence for sciatica."  With regards to the feeling that his legs are filling up with blood, the examiner stated that the symptom is not medically credible and not consistent with any known medical condition.  With regards to the stabbing pain in his legs, the examiner stated that the symptom is medically credible; but not found on examination.  He stated that "there are no complaints consistent with the condition for which he filed for service connection, namely sciatic pain in either leg, and this condition is not found on examination."  

The Veteran underwent another VA examination in December 2015.  The examiner reviewed the claims file in conjunction with the examination.  The examiner found evidence of mild radiculopathy in the right lower extremity; but found no evidence of radiculopathy in the left lower extremity.  

Analysis

The Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1131; see also Degmetich v. Brown, 104 F.3d 1328 (1997).  It is well-settled that in order to be considered for service connection, a claimant must first have a disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), it was noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents resulted in disability. See also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

In this case, the Veteran has reported left leg pain.  His complaints have been diagnosed as peripheral vascular disease.  Service connection has already been denied for peripheral vascular disease by way of a February 2011 rating decision.  The Veteran has not been diagnosed with left lower extremity sciatica.  Although the Veteran is competent to report symptoms, he is not competent to opine as to the underlying etiology of those complaints.  Here, the Board finds the most probative evidence to be the results of medical examination, which have consistently shown no objective findings of sciatica in the left lower extremity.  Consequently, service cannot be granted for it on either a direct or secondary basis.  

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for entitlement to service connection for left lower extremity sciatica must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

TDIU

In order to establish service connection for a total rating based upon individual unemployability due to service-connected disability, there must be an impairment so severe that it is impossible to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected 
disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards for an award of total rating based on unemployability.  When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned provided that if there is only one service-connected disability, this disability shall be rated at 60 percent or more.  When there are two or more disabilities, at least one disability must be ratable at 40 percent or more, and any additional disabilities must result in a combined rating of 70 percent or more, and the disabled person must be unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).  Thus, the Board must evaluate whether there are circumstances, apart 
from any non-service-connected conditions and advancing age, which would justify a total rating based on unemployability.  A TDIU claim is an alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  See Parker v. Brown, 7 Vet. App. 116, 118 (1994).  

Consequently, the Board must determine whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative. The ultimate question is whether the Veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  An inability to work due to advancing age may not be considered.  38 C.F.R. §§ 3.341 (a), 4.19 (2016).  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(b), 4.19.

The Veteran is service connected for diabetes mellitus, evaluated as 20 percent disabling; mild degenerative disc disease L4-L5, evaluated as 20 percent disabling; right lower extremity sciatica, evaluated as 10 percent disabling; bilateral severe non-proliferative diabetic retinopathy, evaluated as 10 percent disabling; tinnitus, evaluated as 10 percent disabling; and bilateral hearing loss, evaluated as 0 percent disabling.  His combined rating is therefore 50 percent.  See 38 C.F.R. § 4.25.  Thus, the Veteran does not meet the schedular requirements for a total disability rating based on individual unemployability due to service-connected disabilities under 38 C.F.R. § 4.16(a).

However, the Board must still determine whether the Veteran's service-connected disabilities result in impairment so severe that it is impossible to follow a substantially gainful occupation.  The Board emphasizes that a total rating based 
on individual unemployability is limited to consideration of service-connected disabilities.  

Following a full and thorough review of the evidence of record, the Board concludes that the preponderance of the evidence is against the Veteran's claim of entitlement to a TDIU.  The evidence does not demonstrate that the Veteran is unable to secure or follow a substantially gainful occupation solely by reason of his service-connected disabilities.  

An April 2010 Mental Residual Functional Capacity Assessment reflects that the Veteran claimed disability due to physical disabilities.  He also alleged depression.  The examiner noted that the Veteran's preoccupation with pain magnifies his mood disorder and exacerbates concentration deficits.  He has reduced participation in hobbies that require attention/focus.  The examiner found that frequent contact with the general public would be anxiety-provoking.  She opined that the Veteran could not successfully incur the demands of the competitive workplace (VBMS, 1/28/10, p. 106).   

In his July 2010 TDIU claim, the Veteran stated that he worked as a mechanic, and as a subcontractor.  Social Security records reflect that the Veteran completed 12th grade and that he worked as a dump truck driver and auto mechanic (VBMS, 1/28/10, pgs. 8-9).  A Multiple Impairment Questionnaire reflects that the Veteran would need to get up and move around every 30 minutes (VBMS, 1/28/10, p. 41).  

At the Veteran's December 2015 VA examination, he reported that he used to work in a machine shop on concrete.  He had to stop due to pain.  He stated that he had to leave the position for sedentary work.  At an August 2017 VA examination, the Veteran stated that as a result of his back disability, he has to stop what he is doing so that he can sit or lie down for a while.  The Veteran reported that he previously had right lower extremity pain; but it resolved and was no longer present.  The examiner opined that the Veteran's low back disability limits his ability to perform activities that require repetitive bending and heavy lifting.  (VBMS, 8/29/17).  A recent eye examination revealed that the Veteran has slightly reduced vision (20/30) in the right eye, and 20/20 vision in the left eye, with a full field of vision (VBMS, 6/28/17).  An audio examination revealed that the Veteran's hearing loss and tinnitus do not impact ordinary conditions of daily life, including the ability to work (VBMS, 6/13/17).  Likewise, the Veteran's diabetes mellitus does not cause any functional limitations (VBMS, 6/8/17).  

These facts indicate that the Veteran is capable of obtaining some form of substantially gainful employment.  The evidence reflects that the Veteran would be able to perform sedentary employment (no repetitive bending or heavy lefting) with intermittent breaks, were it not for his psychiatric disabilities (which are not service connected).  There is no persuasive evidence of record demonstrating or suggesting that the Veteran is unemployable as a result of his service-connected disabilities.  

In sum, there is no persuasive evidence of record demonstrating that the Veteran's service-connected disabilities alone render him unable to obtain and retain substantially gainful employment, nor is the evidence in a state of equipoise on that question.  As such, the Veteran's claim for a TDIU is denied.



ORDER

Entitlement to service connection for left lower extremity sciatica is denied.  

Entitlement to a TDIU is denied.




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


